Citation Nr: 1433363	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  14-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

On his VA Form 9, the Veteran requested a Board hearing in Washington, D.C..  However, in May 2014, his representative submitted correspondence indicating the Veteran wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

In May 2014, the Veteran's representative submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C. § 7105(e).

In March 2012, the Veteran submitted a claim of entitlement to service connection for PTSD.  Additional evidence associated with the claims file in May 2014 includes diagnoses not only for PTSD, but also depression and anxiety.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a claimant does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the claimant's mental condition.  Id.  Accordingly, the Board has reframed the issue on appeal as an acquired psychiatric disability, to include PTSD, as shown on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and to add a new paragraph (f)(3), which reads:

"If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

In this case, the Veteran has identified stressors involving his Vietnam service as a helicopter mechanic and crew chief.  The Veteran's service in the Republic of Vietnam and his exposure to hostile military activity has been conceded in this case.

The Veteran was afforded an adequate VA examination in October 2012.  The VA examiner opined that the Veteran had an in-service stressor related to hostile military or terrorist activity.  Namely, the Veteran was exposed to incoming artillery and realized that he could be killed while deployed.  Nevertheless, the VA examiner concluded that the Veteran's condition did not meet the criteria for a diagnosis of PTSD.  No other psychiatric diagnosis was indicated.

However, subsequent medical evidence includes a diagnosis of PTSD.  Specifically, a March 2014 PTSD disability benefits questionnaire reflects a diagnosis of Vietnam Combat PTSD.  However, Jay Liss, M.D., the examining physician, did not describe any in-service stressor, and there is no indication that Dr. Liss is a VA or VA-contracted psychiatrist for the purposes of 38 C.F.R. § 3.304(f)(3).  Because the medical evidence is unclear, remand is required in order to provide the Veteran with a new VA examination to determine whether he has PTSD.

In addition, the March 2014 PTSD disability benefits questionnaire indicates diagnoses of anxiety and depression.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the ordered VA examination must also address whether the Veteran has any acquired psychiatric disability other than PTSD and, if so, whether the disability is related to active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Furthermore, it appears that the Veteran is receiving ongoing medical treatment at the St. Louis VA Medical Center (VAMC).  The Veteran's updated VA treatment records must be requested.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Veteran's service personnel records are not associated with the claims file.  The Veteran reported that he engaged in combat.  The service personnel records may contain information related to the circumstances of the Veteran's service.  On remand, the service personnel records must be requested.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a notification letter with respect to service connection for an acquired psychiatric disability, to include PTSD.  The letter must ask the Veteran to identify any relevant VA and non-VA treatment.  The letter must include VA Forms 21-4142, Authorization and Consent to Release Information to VA, so the Veteran may identify any treatment from a private health care provider relevant to the issue on appeal.

All attempts to obtain any identified records must be documented in the claims file.  The Veteran must be notified of any negative response.

2.  Request updated VA treatment records from the St. Louis VAMC from November 2013 through the present.

3.  Contact the National Personnel Records Center and/or any other appropriate records repository and request the Veteran's service personnel records.  If a negative response is received, issue a formal finding of unavailability and notify the Veteran accordingly.

4.  Thereafter, the AOJ should review the record and make a determination as to whether the Veteran was engaged in combat.  If the Veteran is found to have engaged in combat, such must be communicated to the VA examiner.

5.  Thereafter, the Veteran must be afforded a VA psychiatric examination to determine the existence and etiology of any psychiatric disability found, to include PTSD, depression, and anxiety.  The claims file must be made available to an appropriate examiner, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail. 

Following examination of the Veteran and review of the claims file, the examiner must respond to the following:

a)  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any acquired psychiatric disability, other than PTSD, is caused by or related to active service.

b)  Provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that any diagnosed PTSD is related to the Veteran's fear of hostile military or terrorist activity.

c)  If it was found that the Veteran engaged in combat, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that PTSD is related to the combat stressor.

If a diagnosis of PTSD is not deemed appropriate, the examiner must explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders have not been met.  The VA examiner must take into account and attempt to reconcile other diagnoses of record, specifically the diagnosis of PTSD made by Dr. Jay L. Liss.

A complete rationale for all opinions must be provided.

6.  After completion of the above, the AOJ should review the record, including that submitted since the Statement of the Case, and determine if service connection may be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



